Citation Nr: 0319260	
Decision Date: 08/07/03    Archive Date: 08/13/03

DOCKET NO.  95-19 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for hypertensive vascular 
disease, evaluated 10 percent disabling.

REPRESENTATION


Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel




INTRODUCTION

The veteran had active service from August 1956 to August 
1958 and from September 1958 to September 1960.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a May 1993 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.  The 
RO confirmed and continued a 10 percent rating for 
hypertension.  

In correspondence dated in October 1996, the veteran stated 
that he had developed a heart condition because of his 
hypertensive disorder.  It appears that he may be seeking 
secondary service connection for heart disease, an issue 
which has not been developed for appellate review.  
Accordingly, it is referred to the RO for any action deemed 
appropriate.  

The veteran was scheduled to appear on May 17, 2001, at the 
RO before a travel section of Board.  But in a statement 
received on May 17, 2001, he advised that he wanted to cancel 
his scheduled hearing.  See 38 C.F.R. § 20.704(e) (2002).


FINDING OF FACT

The veteran's diastolic blood pressure is predominantly 110 
or less, and there are no definite hypertensive symptoms; his 
systolic blood pressure is predominantly 200 or less; a 
history of diastolic blood pressure predominantly 100 or more 
requires continuous medication.  




CONCLUSION OF LAW

A rating higher than 10 percent for hypertensive vascular 
disease is not warranted.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.104, Diagnostic Code 7101 (effective prior to 
and since January 12, 1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

Service connection was established for hypertension and a 10 
percent evaluation assigned, effective March 1973.  The 10 
percent evaluation has been in effect since that time.

Service medical records disclose that the veteran's blood 
pressure was 130/90 on a physical examination in June 1956 
for release from active duty.  His blood pressure was 136/110 
on a physical examination in September 1960 for release to 
inactive duty.  

VA medical records, dated from January 1991 to September 
1992, reflect that diastolic blood pressure varied from 90 to 
100; systolic blood pressure varied from 126 to 160.  VA 
medical records, dated from April 1993 to November 1993, 
reflect that diastolic blood pressure varied from 80 to 96; 
systolic blood pressure varied from 100 to 150.

A VA examination for hypertension was performed in April 
1994.  It was reported that the veteran was taking Capoten.  
He complained of tiredness, intermittent chest pains with 
exertion, and palpitations.  Blood pressure was recorded as 
follows:  sitting-170/100; lying-160/100.  A systolic heart 
murmur was noted.  The diagnoses included hypertension, under 
treatment.  

The veteran was examined at a VA clinic in May 1994, at which 
time it was found that blood pressure was 160/110.  VA 
medical records, dated from January 1997 to October 1997, 
reflect that diastolic blood pressure varied from 70 to 108; 
systolic blood pressure varied from 116 to 154.  

VA medical records, dated from July 1998 to July 2001, 
reflect that diastolic blood pressure varied from 56 to 92; 
systolic blood pressure varied from 130 to 156.  

A VA examination for hypertension was performed in January 
2002.  It was reported that the veteran was taking Vasotec.  
He complained of headaches.  Blood pressure was recorded as 
follows:  right arm-120/80, 120/80 and 120/80;  left arm-
120/70, 120/80 and 120/70.  The diagnoses included 
hypertension.  The examiner commented that the veteran was 
being treated for hypertension.  Currently, his readings were 
within the normal range, signifying well-controlled 
hypertension.  The examiner advised against the veteran's 
stopping his antihypertensive medications for the purpose of 
eliciting underlying blood pressure readings.  

A VA outpatient entry, dated in September 2001, shows that 
blood pressure was 145/78.  A subsequent VA clinical 
notation, dated in May 2002, shows that blood pressure was 
140/99.

II.  Analysis

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA) was signed into law.  
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The VCAA is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  Following the RO's determination of 
the veteran's claims, VA issued regulations implementing the 
VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326  (2002).  
The VCAA and the implementing regulations pertinent to the 
issues on appeal are liberalizing and are therefore 
applicable to the issues on appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this case, VA notified the claimant by the 
supplemental statement of the case dated in March 2003 that 
VA would obtain all relevant evidence in the custody of a 
Federal department or agency.  He was also advised that it 
was his responsibility to provide a properly executed release 
so that VA could request private medical records for him.  
The duty to notify of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and his VA treatment 
records have been associated with the claims file.  There is 
no indication that other Federal department or agency records 
exist that should be requested.  The claimant has not 
identified any sources of private medical records.  Further, 
he was notified of the need for VA examinations, and they 
were accorded him.  He was also advised what evidence VA had 
requested, and notified in the statement of the case and 
supplemental statements of the case what evidence had been 
received.  There is no indication that any pertinent evidence 
was not received.  Therefore, the duty to notify of inability 
to obtain records does not arise in this case.  Id.  Thus, 
VA's duty to assist has been fulfilled. 



In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  A remand for the 
purpose of affording the RO an opportunity to consider the 
claim in light of the regulations implementing the VCAA would 
only further delay resolution of the veteran's claim with no 
benefit flowing to the veteran.  Accordingly, the Board 
will address the merits of the claim.

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2002).  Separate 
diagnostic codes identify the various disabilities and the 
criteria that must be met for specific ratings.  The 
regulations require that, in evaluating a given disability, 
the disability be viewed in relation to its whole recorded 
history.  38 C.F.R. § 4.2 (2002).  However, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, it is the present level 
of disability which is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2002).

The Board notes that VA's criteria for evaluating 
cardiovascular disorders were revised effective January 12, 
1998, during the pendency of the veteran's appeal.  Where a 
law or regulation changes after a claim has been filed, but 
before administrative or judicial review has been completed, 
the version most favorable to the claimant generally applies.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Revised 
regulations do not allow for their retroactive application 
unless those regulations contain such provisions and may only 
be applied as of the effective date. VAOPGCREC 3-2000.  The 
RO has considered the veteran's hypertensive vascular disease 
under both the former and revised criteria, so he is not 
prejudiced by the Board doing the same.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Prior to January 12, 1998, hypertensive vascular disease was 
evaluated as follows under 38 C.F.R. 4.104, Diagnostic Code 
7101:

A 20 percent rating was warranted when diastolic pressure was 
predominantly 110 or more with definite symptoms.  A 10 
percent rating was warranted when diastolic pressure was 
predominantly 100 or more.  

NOTE (1):  For the 40 percent and the 60 percent ratings 
under code 7101, there should be careful attention to 
diagnosis and repeated blood pressure readings.  

NOTE (2):  When continuous medication is shown necessary for 
control of hypertension with a history of diastolic blood 
pressure predominantly 100 or more, a minimum rating of 10 
percent will be assigned.  

In comparison, the revised criteria for rating hypertensive 
vascular disease, effective January 12, 1998, under 38 C.F.R. 
§ 3.104, Diagnostic Code 7101 are as follows:

A 20 percent rating is warranted when diastolic pressure is 
predominantly 110 or more, or; when systolic pressure is 
predominantly 200 or more.  A 10 percent rating is warranted 
when diastolic pressure is predominantly 100 or more, or; 
when systolic pressure is predominantly 160 or more, or; 
minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  

NOTE: (1):  Hypertension or isolated systolic hypertension 
must be confirmed by readings taken two or more times on at 
least three different days.  For purposes of this section, 
the term hypertension means that the diastolic blood pressure 
is predominantly 90mm or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm or greater with a diastolic blood 
pressure of less than 90mm.  

NOTE (2):  Evaluate hypertension due to aortic insufficiency 
or hyperthyroidism, which is usually the isolated systolic 
type, as part of the condition causing it rather than by a 
separate evaluation.  

A review of the medical record shows that the veteran's 
diastolic blood pressure has been predominantly less than 110 
diastolic; no associated symptoms of hypertensive vascular 
disease have been objectively identified.  Further, his 
systolic blood pressure has been predominantly less than 200.  

In order to be entitled to assignment of an evaluation higher 
than 10 percent for hypertensive vascular disease under the 
former rating criteria, there had to be competent evidence of 
diastolic pressure predominantly 110 or more with definite 
symptoms.  In order to be entitled to assignment of an 
evaluation higher than 10 percent under the revised rating 
criteria, there must be competent evidence of diastolic 
pressure predominantly 110 or more, or; systolic pressure 
predominantly 200 or more.  None of these criteria have been 
met.  The veteran is not entitled to a rating higher than 10 
percent under either the former or revised criteria for 
evaluating hypertensive vascular disease.

For all the foregoing reasons, the claim for an increased 
rating for hypertensive vascular disease must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the current appeal.  
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  


ORDER

An increased rating for hypertensive vascular disease is 
denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

